Project Baseball TM Capital Corp. August 20, 2009 Table of Contents Tab Page I Transaction Overview Situation Overview 1 Proposed Transaction Rationale 2 TM Capital’s Procedures 4 II Baseball Company Overview Baseball Company Overview 5 Work Gloves and Protective Wear Company Overview 6 Promotional and Specialty Products Company Overview 7 Pet Supplies Company Overview 8 Stock Ownership Summary 9 Historical Financial Information 10 Projected Financial Information 17 III Valuation Analyses Valuation Approaches 26 Trading Profile 27 Analysis of Selected Public Companies 32 Analysis of Comparable “Go Dark” Transactions 42 Discounted Cash Flow Analysis 44 Liquidation Analysis 45 IV Summary Valuation Summary Valuation 46 TAB I: Transaction Overview Situation Overview – Proposed Transaction v Baseball (the “Company”) plans to effect a reverse split of the Company’s common stock at a ratio of 1 for 100, followed immediately by a forward 100 for 1 split of the common stock, and to provide for payment of $7.65 in cash (the “Consideration”) to those stockholders (the “Fractional Shareholders”) holding, prior to the reverse stock split, fewer than 100 shares of common stock (the “Transaction”) v The Company estimates that 1,242 of the approximate 1,415 stockholders of record own fewer than 100 shares v After the reverse and forward split, with fractional share repurchases, the Company estimates it will have approximately 173 stockholders of record v Once the Company has fewer than 300 stockholders of record, it can terminate its public company reporting status v The Company estimates that the Transaction will result in the purchase of approximately 40,000 shares v The Company has asked TM Capital to provide an opinion as to whether the Consideration to be received by the Fractional Shareholders, pursuant to the Transaction, is fair to such holders from a financial point of view 1 Proposed Transaction Rationale – Public company costs are high and increasing v The costs of complying with the Sarbanes-Oxley Act, increased D&O insurance expenses, audit costs and implementation of related corporate governance reforms have become significant v The costs associated with retaining public status, servicing stockholders and continuing public communications remain high – The time demands on management and employees associated with public company status are significant v Preparing public reports, filings, press releases and Regulation FD compliance v Since the Company has relatively few executive personnel, these costs can be material v Investor relations and communications with stockholders take management time – Stockholders are unable to benefit fully from public company status due to limited liquidity and the Company’s micro-cap classification v Stockholders are not able to move into, or out of, stock positions without materially impacting the market price v The Company is not able to raise capital conventionally in public markets v The Company has not been able to attract any significant institutional investor interest in the public equity v The Company is not able to effectively use shares for acquisitions – Reduced competitive risks with increased focus v Management can focus more time on long-term financial results and goals rather than short-term market concerns v The Company no longer has to disclose competitive business or other sensitive information 2 Proposed Transaction Rationale – A go dark transaction effected via a reverse and then immediate stock split provides multiple benefits v Reduces direct and indirect costs v Saves management and employee time v Small stockholders are able to sell without a commission v The cash demands on the Company to accomplish the reverse split are predictable – Several negative ramifications affecting shareholders in a “go dark” transaction include: v Small shareholders who might want to retain ownership will have their common shares converted into the right to receive cash v Liquidity for continuing shareholders will be reduced v The Company will cease filing required SEC financial reports resulting in less information available to shareholders 3 TM Capital’s Procedures – In performing our analyses, TM Capital has, among other things: v Reviewed the Company’s Annual Reports on Form 10-K and related financial information for the years ended December 2004 through 2008 v Reviewed the Company’s Quarterly Reports on Form 10-Q and the related unaudited financial information for the periods ended March 28, 2009 and June 27, 2009 v Reviewed the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 27, 2008 on Form 10-K/A v Reviewed certain information, including historical financial data and financial forecasts, relating to the business, earnings, cash flow, assets and prospects of the Company, furnished to us by the Company or publicly available v Visited the Company, toured certain facilities and conducted discussions with members of senior management of the Company concerning its business and prospects v Reviewed the historical market prices and trading activity of the Company’s common stock v Compared certain financial and market information for the Company with that of selected publicly traded companies which we deemed to be relevant v Compared the financial terms of the Transaction with those of certain other transactions which we deemed to be relevant v Reviewed a liquidation analysis of the Company prepared by management v Reviewed such other financial studies and analyses and performed such other investigations and took into account such other matters as we deemed necessary, including our assessment of general economic, market and monetary conditions 4 TAB II: Baseball Company Overview Baseball Company Overview – Baseball was founded in 1893 in Kewanee, Illinois and engages in the import, marketing and distribution of work gloves, boots, rainwear, pet supplies and promotional and specialty products – Listed on the Over the Counter (OTC) Bulletin Board; market capitalization as of August 17, 2009: $10.8 million – Company conducts operations in three segments: v Work Gloves and Protective Wear v Promotional and Specialty Products v Pet Supplies – Customers include a broad range of retailers: v Convenience stores, mass merchandisers, hardware and grocery stores – Services a diverse group of industries: v Agricultural, automotive, energy, lumber, mining, construction, consumer, entertainment, banking, real estate and education 5 Work Gloves and Protective Wear Segment Overview – The Work Gloves and Protective Wear segment imports, markets and distributes gloves, boots and rainwear products – This segment has operations in Kewanee, IL, serving its US customers and Concord, Canada serving its Canadian customers – Company serves two primary markets: v Consumer: comprised of retailers ranging from convenience stores to mass merchandisers as well as hardware and grocery stores v Industrial: comprised of various industrial and commercial users of gloves and protective wear – Trademark licensing agreement with Caterpillar, Inc. v Markets work gloves, safety items and other products under the CAT® trademark to both the consumer and industrial market v Represents approximately 8% of 2008 domestic sales in this segment – Boss brand is a recognized and trusted name v Represents quality, value, and good customer service – Annually designs and sources new products from low cost manufacturing locations v Malaysia, China, Sri Lanka, Vietnam, Pakistan, India, etc. 6 Promotional and Specialty Products Segment Overview – The Promotional and Specialty Products segment, operating as Galaxy Balloons, Inc., imports and custom imprints inflatable products such as balloons, mini-sport balls, signature balls, exercise balls and beach balls and non-inflatable products including yo-yos, juggle balls, sport horns, fan-ta-sticks, holiday candles and ornaments – Based in Cleveland, Ohio v Products distributed under the Galactic Fun Time brand name – Products are sold exclusively through authorized distributors to the promotional products industry v Over the past two years, the Company has sold products to approximately 10,000 different distributors – Company serves a broad based group of end-users looking to get their name in front of potential customers for maximum exposure at a relatively small advertising cost: v Banks, real estate brokers, automobile dealers, hotels and schools 7 Pet Supplies Segment Overview – Pet Supplies, operating as Boss Pet Products, Inc., imports, markets and distributes pet cable restraints, collars and leads, pet toys, rawhide chews, shampoos and other pet specialty products – Based in Maple Heights, OH – Boss Pet sells its products primarily to pet supply specialty, hardware and discount retailers under various branded and private label brands v Pet Therapy, PDQ, Prestige, Digger’s, HiLo and Aloe Care – Products are sourced primarily from Asian manufacturers, with minor assembly and repackaging done in the Ohio facility – Due to its patented connecting device, Boss Pet is one of the leading provider of pet cable restraints in the United States 8 Current Ownership % of Total Shareholders Shares Owned Outstanding* Ownership Summary Officers & Directors: Louis Graziadio III Family G. Louis Graziadio III, Chairman, President and CEO 153,000 7.2% Ginarra Partners, LLC 576,388 27.2% Graziadio Family Trust 410,519 19.4% Total - Louis Graziadio III Family 1,139,907 53.9% Paul A. Novelly Paul A. Novelly, Director 12,000 0.6% St. Albans Global Management LLLP 87,283 4.1% Total - Paul A. Novelly 99,283 4.7% Other Officers & Directors Perry A. Lerner, Director 51,504 2.4% Lee E. Mikles, Director 12,000 0.6% Richard Bern, Operational Consultant 8,500 0.4% James F. Sanders, Secretary and General Counsel 6,000 0.3% Total - Other Officers & Directors 78,004 3.7% Total Officers & Directors 1,317,194 62.2% Institutions: Advisory Research 138,150 6.5% Total Institutional Investors 138,150 6.5% Implied Retail 660,703 31.2% Total Shares Outstanding (c) 2,116,047 100.0% * Excludes 231,000 stock options with a weighted average exercise price of $3.92 per share.(a) Includes shares owned by (i) G. Louis Graziadio, (ii) Ginarra Partners and (iii) Graziadio Family Trust.(b) Includes shares owned by Paul A. Novelly and St. Albans Global Management.(c) Total shares outstanding as of August 3, 2009 per Form 10-Q filed on August 11, 2009. 9 Historical Consolidated Income Statement Data Net Sales (% Growth) Gross Profit (% Margin) EBITDA (% Margin) Operating Income (% Margin) 10 Historical Consolidated Income Statements ($s and shares in thousands, except per share data) Year Ended December Six Months Ended LTM Ended 2004 2005 2006 2007 2008 6/28/2008 6/27/2009 6/27/2009 Net Sales $42,832 $54,150 $53,663 $55,197 $55,732 $26,641 $22,471 $51,563 Cost of Goods Sold 32,107 40,600 40,112 40,817 41,962 20,558 17,243 38,646 Gross Profit 10,724 13,550 13,551 14,380 13,771 6,083 5,228 12,916 Operating Expenses 9,497 12,029 11,348 11,924 11,658 5,749 5,086 10,996 Operating Income 1,227 1,521 2,203 2,456 2,112 334 142 1,919 Interest Income 28 17 4 110 40 29 9 21 Interest Expense (267) (428) (416) (309) (313) (152) (133) (294) Other Income (Expense) 48 29 42 20 (770) * 3 0 (772) * Income before Provision for Taxes 1,035 1,139 1,832 2,277 1,069 213 18 874 Income Tax (Benefit) Expense 439 449 668 911 531 98 7 440 Net Income before NOL Valuation Allowance Adjustment 596 690 1,164 1,366 539 115 11 434 NOL Valuation Allowance Adjustment 3,127 — 2,730 — — — (376) (376) Net Income $3,723 $690 $3,894 $1,366 $539 $115 ($365) $58 Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share $0.28 $0.31 $0.53 $0.62 $0.24 $0.06 $0.01 $0.19 Weighted Average Shares Outstanding 2,163 2,206 2,194 2,205 2,206 2,018 2,086 2,240 EBITDA Calculation: Operating Income $1,227 $1,521 $2,203 $2,456 $2,112 $334 $142 $1,919 Plus: Depreciation & Amortization 405 447 467 534 653 327 309 635 EBITDA $1,631 $1,968 $2,670 $2,990 $2,766 $662 $451 $2,555 Segment Operating Income and EBITDA: Corporate Expenses ($920) ($1,029) ($976) ($1,005) ($898) ($461) ($571) ($1,008) Operating Income Before Corporate Expenses 2,147 2,550 3,179 3,461 3,010 796 713 2,927 EBITDA Before Corporate Expenses 2,551 2,997 3,646 3,995 3,664 1,123 1,022 3,563 Net Sales Growth 20.3% 26.4% (0.9%) 2.9% 1.0% — (15.7%) — Gross Margin 25.0% 25.0% 25.3% 26.1% 24.7% 22.8% 23.3% 25.0% Operating Expenses as a % of Net Sales 22.2% 22.2% 21.1% 21.6% 20.9% 21.6% 22.6% 21.3% Operating Margin 2.9% 2.8% 4.1% 4.4% 3.8% 1.3% 0.6% 3.7% EBITDA Margin 3.8% 3.6% 5.0% 5.4% 5.0% 2.5% 2.0% 5.0% Net Margin before NOL Valuation Allowance Adjustment 1.4% 1.3% 2.2% 2.5% 1.0% 0.4% 0.0% 0.8% * Includes a non-cash goodwill impairment loss of $757,000 and a $35,000 patent impairment loss at the work gloves and protective wear segment. 11 LTM Net Sales and EBITDA by Segment ($ in thousands) LTM Net Sales by Segment LTM EBITDA before Corporate Expenses Segments: n Work Gloves and Protective Wear n Promotional and Specialty Products n Pet Supplies 12 Historical Income Statement Data by Segment ($ in thousands) Year Ended December Six Months Ended LTM Ended 2004 2005 2006 2007 2008 6/28/2008 6/27/2009 6/27/2009 Net Sales Work Gloves and Protective Wear $32,535 $38,045 $37,258 $37,689 $38,283 $18,447 $14,796 $34,632 Promotional and Specialty Products 4,270 9,165 9,992 10,815 10,924 4,705 3,944 10,163 Pet Supplies 6,027 6,940 6,414 6,693 6,525 3,489 3,732 6,768 Total Net Sales $42,832 $54,150 $53,663 $55,197 $55,732 $26,641 $22,471 $51,563 Gross Profit Work Gloves and Protective Wear $7,864 $8,877 $9,019 $9,337 $9,020 $4,086 $3,155 $8,089 Promotional and Specialty Products 1,535 3,104 3,393 3,425 3,418 1,281 1,125 3,262 Pet Supplies 1,324 1,569 1,139 1,618 1,332 716 950 1,566 Total Gross Profit $10,724 $13,550 $13,551 $14,380 $13,771 $6,083 $5,229 $12,916 Operating Income Work Gloves and Protective Wear $1,308 $1,002 $1,568 $1,598 $1,403 $331 $71 $1,143 Promotional and Specialty Products 628 1,192 1,485 1,228 1,148 210 213 1,151 Pet Supplies 211 356 126 635 460 255 430 635 Corporate (920) (1,029) (976) (1,005) (898) (461) (571) (1,008) Total Operating Income $1,227 $1,521 $2,203 $2,456 $2,112 $334 $143 $1,920 EBITDA Work Gloves and Protective Wear $1,607 $1,286 $1,854 $1,942 $1,788 $517 $232 $1,503 Promotional and Specialty Products 715 1,337 1,647 1,377 1,369 331 342 1,380 Pet Supplies 229 374 144 677 506 275 449 681 Corporate (920) (1,029) (976) (1,005) (898) (461) (571) (1,008) Total EBITDA $1,631 $1,968 $2,670 $2,990 $2,766 $662 $452 $2,556 Net Sales Growth Work Gloves and Protective Wear 9.3% 16.9% (2.1%) 1.2% 1.6% — (19.8%) — Promotional and Specialty Products NM 114.6% 9.0% 8.2% 1.0% — (16.2%) — Pet Supplies 17.6% 15.1% (7.6%) 4.4% (2.5%) — 7.0% — Total 20.3% 26.4% (0.9%) 2.9% 1.0% — (15.7%) — Gross Margin Work Gloves and Protective Wear 24.2% 23.3% 24.2% 24.8% 23.6% 22.2% 21.3% 23.4% Promotional and Specialty Products 36.0% 33.9% 34.0% 31.7% 31.3% 27.2% 28.5% 32.1% Pet Supplies 22.0% 22.6% 17.8% 24.2% 20.4% 20.5% 25.5% 23.1% Total 25.0% 25.0% 25.3% 26.1% 24.7% 22.8% 23.3% 25.0% Operating Margin Work Gloves and Protective Wear 4.0% 2.6% 4.2% 4.2% 3.7% 1.8% 0.5% 3.3% Promotional and Specialty Products 14.7% 13.0% 14.9% 11.4% 10.5% 4.5% 5.4% 11.3% Pet Supplies 3.5% 5.1% 2.0% 9.5% 7.0% 7.3% 11.5% 9.4% Total 2.9% 2.8% 4.1% 4.4% 3.8% 1.3% 0.6% 3.7% EBITDA Margin Work Gloves and Protective Wear 4.9% 3.4% 5.0% 5.2% 4.7% 2.8% 1.6% 4.3% Promotional and Specialty Products 16.8% 14.6% 16.5% 12.7% 12.5% 7.0% 8.7% 13.6% Pet Supplies 3.8% 5.4% 2.3% 10.1% 7.8% 7.9% 12.0% 10.1% Total 3.8% 3.6% 5.0% 5.4% 5.0% 2.5% 2.0% 5.0% 13 Historical Consolidated Balance Sheets ($s in thousands, except per share data) As of December As of 2004 2005 2006 2007 2008 6/27/2009 Assets: Cash & Equivalents $1,056 — $1,002 $2,557 $803 $6,976 Accounts Receivable, net 7,251 $8,373 8,155 8,278 8,256 5,941 Inventories 14,124 16,728 14,838 15,984 18,929 14,444 Other Current Assets 484 554 619 579 523 357 Total Current Assets 22,915 25,656 24,614 27,397 28,511 27,718 Property, Plant & Equipment, net 3,829 3,799 3,656 3,528 3,340 3,279 Goodwill 2,453 3,180 3,380 3,666 2,853 2,853 Deferred Taxes 2,533 2,211 4,343 3,616 3,219 2,833 Other Assets 449 596 586 780 505 496 Total Assets $32,180 $35,441 $36,579 $38,988 $38,428 $37,179 Liabilities & Stockholders' Equity: Current Portion of Long-Term Debt $762 $817 $481 $511 $495 $510 Accounts Payable 1,173 1,270 1,540 2,370 1,860 1,697 Accrued Wages and Commission 853 1,006 766 1,191 1,123 589 Other Accrued Liabilities 1,306 1,460 1,641 1,260 1,486 1,320 Total Current Liabilities 4,094 4,553 4,428 5,331 4,965 4,116 Long-Term Debt 3,258 4,889 2,106 2,054 1,607 1,349 Deferred Compensation 222 321 349 201 146 175 Total Liabilities 7,574 9,762 6,883 7,586 6,718 5,640 Total Stockholders' Equity 24,606 25,679 29,696 31,402 31,710 31,539 Total Liabilities & Stockholders' Equity $32,180 $35,441 $36,579 $38,988 $38,428 $37,179 Book Value Per Share $12.65 $12.96 $14.99 $15.56 $15.57 $14.90 Shares Outstanding 1,946 1,981 1,981 2,018 2,036 2,116 14 Historical Consolidated Statement of Cash Flows ($s in thousands) Year Ended December Six Months Ended LTM Ended 2004 2005 2006 2007 2008 6/28/2008 6/27/2009 6/27/2009 Cash Flows from Operating Activities: Net Income $3,723 $690 $3,894 $1,366 $538 $115 ($365) $58 Depreciation & Amortization 404 448 467 534 654 327 309 636 Goodwill and Patent Impairment — 792 — — 792 Adjustments to Reconcile Net Income to Cash Flow from Operations: (Gain) Loss from Sale of Assets (32) — Stock Compensation Expense 74 178 128 36 8 4 4 8 Other Operating Activities (2,712) 304 (2,132) 772 587 62 381 906 Changes in Working Capital: (Increase) Decrease in Accounts Receivable (225) (1,047) 218 48 (84) 1,346 2,340 910 (Increase) Decrease in Inventory (2,686) (2,363) 1,890 (1,100) (3,156) (797) 4,535 2,176 Increase (Decrease) in Accounts Payable 5 (81) 271 579 (206) (458) (240) 12 Increase (Decrease) in Accrued Liabilities 76 101 (60) 246 116 (517) (674) (41) Change in Other Net Operating Assets (28) (70) (70) 52 71 217 133 (13) Net Cash Provided (Used) By Continuing Operations (1,401) (1,840) 4,606 2,533 (680) 299 6,423 5,444 Cash Flows from Investing Activities: Capital Expenditures (147) (371) (281) (343) (380) (98) (189) (471) Proceeds from Sale of Property, Plant & Equipment 1,712 — Cash for Acquisitions (3,418) (709) (200) (887) — Net Cash Provided (Used) By Investing Activities (1,853) (1,080) (481) (1,230) (380) (98) (189) (471) Cash Flows From Financing Activities: Net Payments on Revolving Line of Credit 98 2,204 (2,302) — — — (13) (13) Borrowing on Long-Term Obligations 1,750 250 — 405 — Repayment of Long-Term Obligations (1,969) (768) (817) (427) (477) (243) (248) (482) Purchase and Retirement of Stock (135) — Proceeds from Exercise of Stock Options 33 87 — 86 51 — 140 191 Net Cash Provided (Used) By Financing Activities (223) 1,773 (3,119) 64 (426) (243) (121) (304) Effect of Exchange Rate Changes on Cash 54 91 (4) 188 (268) (149) 60 (59) Net Increase (Decrease) In Cash And Cash Equivalents (3,423) (1,056) 1,002 1,555 (1,754) (191) 6,173 4,610 Cash And Cash Equivalents, Beginning 4,479 $1,056 — 1,002 2,557 2,557 803 2,366 Cash And Cash Equivalents, Ending $1,056 — $1,002 $2,557 $803 $2,366 $6,976 $6,976 15 Historical Orders Per Day and Backlog nPrevious Twelve MonthsnLatest Twelve Months ($ in thousands) Orders Per Day ($ in thousands) Backlog * As of August 10, 2008 and 2009. 16 2008 and 2009 Quarterly Sales and EBITDA Data by Segment nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment Quarterly Net Sales Segment Quarterly EBITDA (a) * Q3 – Q4 2009 based on management’s assumptions.(a) Excludes corporate expenses. 17 Projected 2009 Quarterly Consolidated Income Statements ($s and shares in thousands, except per share data) Year Ending December 2009 Q1 A Q2 A Q3 E Q4 E Total Net Sales $11,582 $10,890 $11,287 $11,963 $45,721 Cost of Goods Sold 8,859 8,384 8,631 9,154 35,027 Gross Profit 2,723 2,506 2,656 2,810 10,694 Operating Expenses 2,745 2,341 2,554 2,563 10,203 Operating Income (22) 165 101 247 491 Interest Income 5 4 — — 9 Interest Expense (67) (67) (67) (67) (267) Other Income (Expense) 1 (1) — — 0 Income before Provision for Taxes (83) 102 34 180 233 Income Tax (Benefit) Expense (32) 39 — — 7 Net Income before NOL Valuation Allowance Adjustment (51) 62 34 180 226 NOL Valuation Allowance Adjustment — (376) — — (376) Net Income ($51) ($314) $34 $180 ($150) Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share ($0.02) $0.03 $0.02 $0.09 $0.11 Weighted Average Shares Outstanding 2,086 2,116 2,116 2,116 2,109 EBITDA Calculation: Operating Income ($22) $165 $101 $247 $491 Plus: Depreciation & Amortization 146 163 124 129 562 EBITDA $124 $328 $225 $376 $1,053 Segment Operating Income and EBITDA: Corporate Expenses ($312) ($260) ($262) ($261) ($1,094) Operating Income Before Corporate Expenses 290 424 363 508 1,585 EBITDA Before Corporate Expenses 436 587 487 637 2,147 Net Sales Growth (13.3%) (18.0%) (19.8%) (20.4%) (18.0%) Gross Margin 23.5% 23.0% 23.5% 23.5% 23.4% Operating Expenses as a % of Net Sales 23.7% 21.5% 22.6% 21.4% 22.3% Operating Margin (0.2%) 1.5% 0.9% 2.1% 1.1% EBITDA Margin 1.1% 3.0% 2.0% 3.1% 2.3% Net Margin before NOL Valuation Allowance Adjustment (0.4%) 0.6% 0.3% 1.5% 0.5% 18 Projected Consolidated Income Statement Data* Net Sales (% Growth) Gross Profit (% Margin) EBITDA (% Margin) Operating Income (% Margin) * Based on management’s assumptions. 19 Historical & Projected Income Statement Data by Segment* nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment Net Sales Segment Gross Profit * 2009E-2013P based on management’s assumptions. 20 Historical & Projected Income Statement Data by Segment* nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment EBITDA* Segment Operating Income* * Excludes corporate expenses. 21 Projected Consolidated Income Statements* ($s and shares in thousands, except per share data) Year Ending December 2009E 2010P 2011P 2012P 2013P Net Sales $45,721 $46,519 $48,094 $50,038 $52,387 Cost of Goods Sold 35,027 35,772 36,921 38,333 40,038 Gross Profit 10,694 10,747 11,173 11,705 12,349 Operating Expenses 10,203 10,308 10,535 10,662 10,885 Operating Income 491 439 637 1,043 1,464 Interest Income 9 95 93 95 106 Interest Expense (267) — Other Income (Expense) 0 — Income before Provision for Taxes 233 534 730 1,138 1,570 Income Tax (Benefit) Expense (a) 7 214 292 455 628 Net Income before NOL Valuation Allowance Adjustment 226 321 438 683 942 NOL Valuation Allowance Adjustment (376) — Net Income ($150) $321 $438 $683 $942 Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share $0.11 $0.15 $0.21 $0.32 $0.45 Weighted Average Shares Outstanding 2,109 2,116 2,116 2,116 2,116 EBITDA Calculation: Operating Income $491 $439 $637 $1,043 $1,464 Plus: Depreciation & Amortization 562 661 695 649 657 EBITDA $1,053 $1,100 $1,332 $1,692 $2,121 Segment Operating Income and EBITDA: Corporate Expenses ($1,094) ($984) ($1,037) ($1,037) ($1,037) Operating Income Before Corporate Expenses 1,585 1,423 1,674 2,080 2,501 EBITDA Before Corporate Expenses 2,147 2,084 2,369 2,729 3,158 Net Sales Growth (18.0%) 1.7% 3.4% 4.0% 4.7% Gross Margin 23.4% 23.1% 23.2% 23.4% 23.6% Operating Expenses as a % of Net Sales 22.3% 22.2% 21.9% 21.3% 20.8% Operating Margin 1.1% 0.9% 1.3% 2.1% 2.8% EBITDA Margin 2.3% 2.4% 2.8% 3.4% 4.0% Net Margin before NOL Valuation Allowance Adjustment 0.5% 0.7% 0.9% 1.4% 1.8% * Based on management’s assumptions.(a) Assumes a 40% tax rate in 2010 - 22 Projected Income Statements by Segment* ($ in thousands) Year Ending December 2009E 2010P 2011P 2012P 2013P Net Sales Work Gloves and Protective Wear $29,774 $30,370 $31,281 $32,532 $34,158 Promotional and Specialty Products 8,969 8,962 9,410 9,880 10,374 Pet Supplies 6,979 7,188 7,404 7,626 7,855 Total Net Sales $45,721 $46,519 $48,094 $50,038 $52,387 Gross Profit Work Gloves and Protective Wear $6,319 $6,419 $6,649 $6,972 $7,397 Promotional and Specialty Products 2,647 2,575 2,704 2,846 2,994 Pet Supplies 1,729 1,753 1,819 1,887 1,957 Total Gross Profit $10,694 $10,747 $11,173 $11,705 $12,349 Operating Income Work Gloves and Protective Wear $134 $145 $261 $454 $708 Promotional and Specialty Products 730 575 664 828 947 Pet Supplies 722 704 749 797 846 Corporate (1,094) (984) (1,037) (1,037) (1,037) Total Operating Income $491 $439 $637 $1,043 $1,464 EBITDA Work Gloves and Protective Wear $450 $470 $648 $849 $1,124 Promotional and Specialty Products 940 887 937 1,041 1,141 Pet Supplies 758 728 784 838 893 Corporate (1,094) (984) (1,037) (1,037) (1,037) Total EBITDA $1,053 $1,100 $1,332 $1,692 $2,121 Net Sales Growth Work Gloves and Protective Wear (22.2%) 2.0% 3.0% 4.0% 5.0% Promotional and Specialty Products (17.9%) (0.1%) 5.0% 5.0% 5.0% Pet Supplies 6.9% 3.0% 3.0% 3.0% 3.0% Total (18.0%) 1.7% 3.4% 4.0% 4.7% Gross Margin Work Gloves and Protective Wear 21.2% 21.1% 21.3% 21.4% 21.7% Promotional and Specialty Products 29.5% 28.7% 28.7% 28.8% 28.9% Pet Supplies 24.8% 24.4% 24.6% 24.7% 24.9% Total 23.4% 23.1% 23.2% 23.4% 23.6% Operating Margin Work Gloves and Protective Wear 0.4% 0.5% 0.8% 1.4% 2.1% Promotional and Specialty Products 8.1% 6.4% 7.1% 8.4% 9.1% Pet Supplies 10.3% 9.8% 10.1% 10.5% 10.8% Total 1.1% 0.9% 1.3% 2.1% 2.8% EBITDA Margin Work Gloves and Protective Wear 1.5% 1.5% 2.1% 2.6% 3.3% Promotional and Specialty Products 10.5% 9.9% 10.0% 10.5% 11.0% Pet Supplies 10.9% 10.1% 10.6% 11.0% 11.4% Total 2.3% 2.4% 2.8% 3.4% 4.0% * Based on management’s assumptions. 23 Projected Consolidated Balance Sheets* ($s in thousands, except per share data) As of December 2009E 2010P 2011P 2012P 2013P Assets: Cash & Equivalents $4,835 $4,705 $4,550 $4,979 $5,609 Accounts Receivable, net 6,645 6,775 6,991 7,270 7,619 Inventories 14,160 14,468 14,904 15,457 16,138 Other Current Assets 391 399 421 454 526 Total Current Assets 26,030 26,346 26,866 28,159 29,891 Property, Plant & Equipment, net 2,963 3,147 3,352 3,188 3,016 Goodwill 2,853 2,853 2,853 2,853 2,853 Deferred Taxes 2,843 2,726 2,549 2,239 1,789 Other Assets 505 505 505 505 505 Total Assets $35,195 $35,578 $36,125 $36,945 $38,054 Liabilities & Stockholders' Equity: Accounts Payable $1,418 $1,444 $1,485 $1,537 $1,599 Accrued Wages and Commission 898 915 947 986 1,033 Other Accrued Liabilities 1,171 1,192 1,228 1,274 1,331 Total Current Liabilities 3,488 3,551 3,660 3,797 3,964 Long-Term Debt — Deferred Compensation 146 146 146 146 146 Total Liabilities 3,634 3,697 3,806 3,943 4,110 Total Stockholders' Equity 31,560 31,881 32,319 33,002 33,943 Total Liabilities & Stockholders' Equity $35,194 $35,578 $36,125 $36,945 $38,054 Book Value Per Share (a) $14.91 $15.07 $15.27 $15.60 $16.04 * Based on management’s assumptions.(a) Based on 2,116,047 shares outstanding. 24 Projected Consolidated Cash Flow Statements* ($s in thousands) Year Ending December 2009E 2010P 2011P 2012P 2013P Cash Flows from Operating Activities: Net Income (Loss) ($150) $321 $438 $683 $942 Adjustments to Reconcile Net Income to Cash Flow from Operations: Depreciation & Amortization 562 661 695 649 657 Deferred Taxes 376 117 177 310 450 Changes in Working Capital: (Increase) Decrease in Accounts Receivable 1,611 (130) (216) (279) (349) (Increase) Decrease in Inventory 4,768 (307) (436) (552) (681) (Increase) Decrease in Other Current Assets 133 (8) (22) (33) (72) Increase (Decrease) in Accounts Payable (442) 26 42 52 63 Increase (Decrease) in Accrued Liabilities (539) 37 68 85 105 Net Cash Provided (Used) By Continuing Operations 6,319 715 746 914 1,114 Cash Flows from Investing Activities: Capital Expenditures (185) (845) (900) (485) (485) Net Cash Provided (Used) By Investing Activities (185) (845) (900) (485) (485) Cash Flows From Financing Activities: Repayment of Current Portion of Long-Term Debt (495) — Repayment of Long-Term Debt (1,607) — Other Proceeds / (Payments) — Net Cash Provided (Used) By Financing Activities (2,102) — Net Increase (Decrease) In Cash And Cash Equivalents 4,031 (130) (154) 429 629 Cash And Cash Equivalents, Beginning 803 4,835 4,705 4,550 4,979 Cash And Cash Equivalents, Ending $4,835 $4,705 $4,550 $4,979 $5,609 * Based on management’s assumptions. 25 TAB III: Valuation
